Opinion of the Court
PER Curiam:
The issue presented by the accused’s petition for grant of review is the same as that considered in United States v Metz, 16 USCMA 140, 36 CMR 296. For the reasons recited in our opinion in that case, the decision of the board of review is reversed and the action of the convening authority is set aside. The record of trial is returned to The Judge Advocate General of the Army for submission to another competent reviewing authority for further proceedings under Articles 61 and 64, Uniform Code of Military Justice, 10 USC §§ 861 and 864, respectively.